Case: 15-50423       Document: 00513375625         Page: 1     Date Filed: 02/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-50423
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          February 11, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

FELIPE ESPARZA-CRUZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-520-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Felipe Esparza-Cruz, federal prisoner # 73034-280, was sentenced under
the advisory Sentencing Guidelines to 87 months’ imprisonment, after
pleading guilty in 2011 to conspiracy to possess marijuana, with intent to
distribute, in violation of 21 U.S.C. §§ 841 and 846, and possession of
marijuana, with intent to distribute, in violation of § 841. Esparza challenges
the denial of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2),


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-50423     Document: 00513375625     Page: 2   Date Filed: 02/11/2016


                                  No. 15-50423

based on Amendment 782 to the Guidelines (retroactive application of lowered
offense levels under the drug-trafficking guideline). See U.S.S.G. § 2D1.1. The
district court considered the 18 U.S.C. § 3553(a) factors and the specific
circumstances of the matter, and declined to exercise its discretion to reduce
Esparza’s sentence.
      The denial of such relief is reviewed for abuse of discretion. E.g., United
States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). Sentencing “reductions
under . . . § 3582(c)(2) are not mandatory . . . [and] merely give[ ] the district
court discretion to reduce a sentence under limited circumstances”. United
States v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009). If the court gave due
consideration to the § 3582(c)(2) motion and the § 3553(a) factors, there is no
abuse of discretion. See United States v. Whitebird, 55 F.3d 1007, 1010 (5th
Cir. 1995).
      Esparza contends: the court gave excessive weight to the manner in
which his crime was committed; failed to give adequate weight to mitigating
factors; and erred in determining that a reduced sentence would not address
the relevant sentencing objectives. He further asserts the court failed to take
into account that denial of relief would result in unwarranted sentencing
disparities among similarly situated defendants.
      The court gave due consideration to Esparza’s motion and, as reflected
in its stated reasons for the denial, determined a reduction was not merited in
the light of the § 3553 factors and the circumstances of the case. See id. The
court noted, inter alia, “the fraudulent and sophisticated means that [Esparza]
used to smuggle . . . marijuana into the country, by using a ‘cloned’ [Border
Patrol] vehicle and wearing clothes similar to . . . a [Border Patrol] agent” were
extraordinary, and increased the seriousness of his offense. Moreover, it found
a sentence reduction would: diminish the seriousness of that offense; fail to



                                        2
    Case: 15-50423     Document: 00513375625     Page: 3   Date Filed: 02/11/2016


                                  No. 15-50423

provide sufficient punishment; and not protect the public from Esparza’s
future crimes. See id. at 1009.
      Therefore, the court relied upon permissible factors in determining a
reduction was not justified. Accordingly, Esparza has not shown the requisite
abuse of discretion.
      AFFIRMED.




                                       3